DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 5 is objected to because of the following informalities: claim 5 should end with a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, in the preamble, a “treatment for migraine headaches…the treatment comprising:” which could be interpreted as an apparatus claim since the claim does not specify a method, however the body of the claim is directed towards method steps and therefore the claim is indefinite.
Claim 1 at line 6 recites the limitation "the treatment of steps (a) and (b)".  There is insufficient antecedent basis for this limitation in the claim.
At line 6 of claim 1, it is unclear if “one treatment” is the same as or different than “the treatment” also recited at line 6.
Claim 3 at line 1 recites the limitation "the patient specific module".  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-6 are indefinite as they recite “A method as in claim…” and claim 1, from which each depends, does not recite a method.  
In claim 4, it is unclear if “the treatment” refers to “the treatment” at line 6 of claim 1, or “one treatment per day” also recited at line 6 of claim 1.
In claim 5, it is unclear if “each treatment” refers to “the treatment” at line 6 of claim 1, or “one treatment per day” also recited at line 6 of claim 1.
In claim 6, it is unclear if “per treatment” refers to “the treatment” at line 6 of claim 1, or “one treatment per day” also recited at line 6 of claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject Claims 2-6 recite “A method as in claim…” and claim 1, from which each depends, does not recite a method and therefore claims 2-6 fail to include all the limitations of the claim upon which it depends.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1 and 5 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Fischell et al. (U.S. Pub. No. 2011/0213194).  Regarding claim 1, Fischell et al. (hereinafter Fischell) discloses a prophylactic treatment for migraine headaches in a patient (see Abstract; [0002]; [0025]; and [0055]), the treatment comprising: (a) positioning an electromagnetic field generator adjacent the patient's head [0013]; (b) directing an electromagnetic field from the electromagnetic field generator toward the patient's head ([0009]-[0010], [0025] and [0055]); and repeating the treatment of steps (a) and (b) no less than one treatment per day according to a treatment plan [0057]; .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fischell et al. (U.S. Pub. No. 2011/0213194) in view of Talpo (U.S. Patent No. 6,547,713).  Regarding claim 2, Fischell discloses the invention as claimed, see rejection supra; however Fischell fails to disclose that the treatment plan in written into a patient specific module coupled to a processor that controls the electromagnetic field generator.  Talpo discloses an apparatus for treatment of the human body with magnetic fields, wherein a smart card can be inserted into the apparatus in order to transmit personal parameters concerning previous treatment sessions or parameters deemed to be suitable for a particular individual to be treated by the processing unit of .  
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fischell et al. (U.S. Pub. No. 2011/0213194) in view of Talpo (U.S. Patent No. 6,547,713) and further in view of Shalon et al. (U.S. Pub. No. 2006/0069403).  Regarding claim 3, Fischell and Talpo discloses the invention as claimed, see rejection supra; however the combination fails to disclose that the smart card is a SIM card.  Shalon et al. (hereinafter Shalon) discloses a patient treatment device for communicating with external components, wherein parametric data relative to a patient may be transferred via multiple routes, including a flash memory card, chip or SIM card [0302].  At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to utilize a SIM card as suggested by Shalon, as a method for transferring data relative to a patient specific treatment plan as taught by Fischell and Talpo as Fischell and Talpo recognize various routes to transfer patient specific data (col. 5, lines 64-67 – col. 6, lines 1-14 of Talpo) and Shalon discloses that various data storage devices may be utilized [0302].  
Claims 4 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fischell et al. (U.S. Pub. No. 2011/0213194).  Regarding claim 4, Fischell discloses the invention, see rejection supra; however Fischell fails to disclose explicitly that the treatment consists of one treatment per day.  Fischell makes such obvious as Fischell does disclose a range of time periods for treatment to occur (as infrequent as once per month or as frequent as several times per day) which encompasses one treatment per day [0057].  At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to apply the treatment once per day as Fischell suggests that once per day falls within a range of time periods which would reduce the intensity or duration of a migraine headache [0057].
Regarding claim 6, Fischell discloses the invention, see rejection supra; however Fischell fails to disclose explicitly that the treatment plan comprises two pulses per treatment.  Instead, Fischell indicates that the treatment plan may comprise one pulse or multiple pulses ([0009], [0010] and [0055]).  At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use two pulses because Applicant has not disclosed that two pulses versus one pulse or multiple pulses provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art would have expected Fischell’s portable TMS pulser and applicant’s invention, to perform equally well with either the multiple pulses taught by Fischell or the claimed two pulses because both would perform the same function of treating migraine headaches [0010].  Therefore, at the time of the invention it would have been prima facie obvious to modify Fischell to obtain the invention as specified in claim 6 because such a modification would have been 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058.  The examiner can normally be reached on Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791